This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            No. A-1-CA-36639

 5 MICHAEL HAMMOND,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
 8 Lisa B. Riley, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 HANISEE, Judge.

18   {1}    Defendant appeals from the revocation of his probation. We previously issued

19 a notice of proposed summary disposition in which we proposed to affirm. Defendant
 1 has filed a memorandum in opposition, which we have duly considered. Because we

 2 remain unpersuaded by Defendant’s assertions of error, we uphold the revocation of

 3 Defendant’s probation.

 4   {2}   The pertinent background information was previously set forth in the notice of

 5 proposed summary disposition. We will avoid undue reiteration here, focusing instead

 6 on the content of the memorandum in opposition.

 7   {3}   Defendant renews his argument that the State failed to prove that he violated

 8 the terms and conditions of his probation. [MIO 5-6] However, as we previously

 9 observed, the State met its burden of proof by presenting the testimony of Defendant’s

10 probation officer, establishing that Defendant failed to report as required. [MIO 5]

11 This is sufficient to support the revocation of Defendant’s probation. See, e.g., State

12 v. Jimenez, 2003-NMCA-026, ¶¶ 5, 10-11, 17, 133 N.M. 349, 62 P.3d 1231

13 (observing that the probation officer’s testimony that the defendant had failed to report

14 was sufficient to support the revocation of his probation), rev’d on other grounds,

15 2004-NMSC-012, 135 N.M. 442, 90 P.3d 461. Defendant’s assertions to the contrary

16 do not require a different result. [MIO 5]

17   {4}   In his memorandum in opposition Defendant further argues that the State failed

18 to present sufficient evidence to establish another of the alleged violations, concerning

19 the non-payment of fees and costs. [MIO 6] However, in light of the sufficiency of the



                                                2
 1 evidence to establish the previously discussed violation, this is immaterial. See State

 2 v. Leon, 2013-NMCA-011, ¶ 37, 292 P.3d 493 (“[A]lthough [the d]efendant

 3 challenges the sufficiency of the evidence supporting each of his probation violations,

 4 if there is sufficient evidence to support just one violation, we will find the district

 5 court’s order was proper.”).

 6   {5}   Accordingly, for the reasons stated above and in the notice of proposed

 7 summary disposition, we affirm.

 8   {6}   IT IS SO ORDERED.


 9
10                                         J. MILES HANISEE, Judge

11 WE CONCUR:


12
13 LINDA M. VANZI, Chief Judge


14
15 STEPHEN G. FRENCH, Judge




                                              3